Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance


Allowable Subject Matter
1.	Claims 2-10, 12-22, and 24-26 are allowed.

2.	The following is a statement of reasons for the indication of allowable subject matter:

3.	Independent Claims 2 and 13 are considered to distinguish over the prior art in view of the amendments to the claims filed 8/25/2021. Specifically, said amendments comprise limitations that claim displaying, in a first portion of the display, alarm limits adjacent to their respective physiological parameter values, and in a second portion of the display a second physiological parameter value without an indication of its corresponding alarm limit.

4.	The closest related prior art is considered to be Kiani, U.S. PGPUB No. 2008/0108884. Kiani discloses in Figure 3 that there are two portions of a medical monitor displaying a physiological parameter and corresponding waveform (top portion) and a physiological parameter without a waveform (bottom portion). However, both portions of the medical monitor display said physiological parameters with corresponding alarm limits adjacent to said physiological parameter value.

5.	It would not have been obvious to one of ordinary skill in the art to combine an additional reference teaching the above discussed limitation, with the teachings of Ali, Schoenberg, and Kiani (as presented on Pages 4-6 of the Non-Final Rejection), to arrive at the combination of limitations presented in independent Claims 1 and 13.

6.	Claims 3-10, 12, 14-22, and 24-26 inherit the allowable subject matter of Claims 2 and 13, respectively.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185